Citation Nr: 0008448	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1954 to August 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 hearing officer's decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal was previously before the 
Board in August 1999, and was remanded for the purpose of 
affording the veteran a VA respiratory examination.

The Board notes that the November 1999 VA examiner indicated 
that the veteran had chronic bronchial asthma due to his 
service-connected sarcoidosis (by history).  As this issue 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's sarcoidosis is not productive of moderate 
disability with considerable pulmonary fibrosis and moderate 
shortness of breath on slight exertion; the evidence does not 
show pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.

2.  The veteran's sarcoidosis is currently manifested by 
pulmonary function test results of FEV-1 at 83 percent 
predicted and FEV-1/FVC at 100 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.20, 4.97, Diagnostic Code 6802 
(effective prior to October 7, 1996) and Diagnostic Code 6846 
(effective as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for service-connected sarcoidosis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  In this regard, the Board notes that 
in November 1999 the veteran underwent a VA respiratory 
diseases examination.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In September 1980, the RO granted service-connection for 
sarcoidosis and assigned a noncompensable disability rating, 
which was increased to 10 percent in an August 1996 Board 
decision.  The 10 percent rating has remained in effect since 
the November 1996 decision.

A diagnosis of sarcoidosis was reported during service in 
August 1956.  A July 1980 VA examination noted the veteran's 
history of sarcoidosis.

VA outpatient treatment records dated from 1994 to 1999 
primarily reflect treatment for disabilities unrelated to 
sarcoidosis.

At an October 1997 RO hearing, the veteran indicated that his 
sarcoidosis prevented him from getting a good night's sleep, 
primarily because he could not sleep by lying down.  He 
indicated that he used Theo-Dur three times per day.  He 
stated that his disability did not greatly interfere with his 
work.  The veteran and his wife testified that the hot and 
cold weather would exacerbate his condition.

At a November 1999 VA respiratory examination, the veteran 
complained of attacks of wheezing on the average of once a 
week; his attacks would respond to inhalers within 5 minutes 
of taking them.  He indicated that he had shortness of breath 
when walking 1/2 block or walking 4 to 5 stairs.  He had a 
"4 pillow nightly orthopnea" and occasional pedal edema.  
He worked as an engineer and was on his feet about half of 
his working day.  He had not had a severe attack requiring an 
emergency room visit since 1990.  Physical examination 
revealed that the lungs were clear to auscultation and 
percussion.  There was no wheezing, rales, or rhonchi.  Air 
entry appeared normal.  His medications included Theo-Dur and 
Alupent.  Pulmonary function testing showed a FEV-1 of 83 
percent predicted and FEV-1/FVC of 100 percent predicted.  
Chest X-rays showed that the cardiac size was mildly 
enlarged; cephalization was demonstrated.  The diagnosis 
included chronic bronchial asthma due to sarcoidosis by 
history.  The examiner stated that the veteran was 
"currently maintained clinically" to a reasonable degree 
without steroids of any kind.  The examiner stated that the 
extent and severity of the veteran's sarcoidosis appeared to 
be mild, and then commented as follows:

Since the veteran is being controlled by 
pulmonary specialists without the 
constant use of systemic high dose 
corticosteroids at the present time, it 
is my opinion that his pulmonary disorder 
does not require systemic high dose 
(therapeutic corticosteroids) for 
control.

During the pendency of this appeal, the rating criteria for 
evaluating sarcoidosis have been revised, effective Oct. 7, 
1996.  Under the old rating criteria, there was no specific 
code for sarcoidosis, and the veteran's disability was 
evaluated pursuant to Diagnostic Code 6899-6802.  Under the 
revised criteria, sarcoidosis is evaluated under Diagnostic 
Code 6846, with reference to Code 6600 for active disease or 
residuals and for the specific body system involved for 
extra-pulmonary involvement.

The "old" criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted for 
pneumoconiosis which is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating was warranted for moderate symptoms with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  38 
C.F.R. § 4.97, Code 6802 (1996).

Effective October 7, 1996, Code 6846 was added to 38 C.F.R. § 
4.97; the new code provides criteria for rating sarcoidosis 
with pulmonary involvement.  This revised code provides that 
a noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis.

Under the "new" rating criteria, a 10 percent rating is 
warranted for chronic bronchitis when there is a FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  A 30 percent rating is 
warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Accordingly, the Board will address both the old and 
new rating criteria and apply that criteria which are more 
favorable to the veteran.

Under the old criteria, a higher rating required moderate 
disability.  During the November 1999 examination, the 
veteran reported shortness of breath when walking 1/2 block 
or walking 4 to 5 stairs.  Physical examination revealed that 
the lungs were clear, with no wheezing, rales, or rhonchi.  
There were no clinical observations of considerable pulmonary 
fibrosis or moderate dyspnea on slight exertion as required 
for a 30 percent rating.  Sarcoidosis was diagnosed by 
history only with no persistent symptoms directly 
attributable to this disability indicated.  As the 
preponderance of the evidence indicates that the veteran's 
sarcoidosis is not of sufficient severity to warrant a 30 
percent disability evaluation, an increase above 10 percent 
under Diagnostic Code 6600, as in effect prior to October 7, 
1996, is not warranted.

Considering the new rating criteria of Diagnostic Code 6846, 
an increased evaluation is not warranted as the evidence does 
not show pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  In fact, the November 1999 VA examiner 
specifically stated that the veteran's condition was 
"currently maintained clinically" to a reasonable degree 
without steroids of any kind.

The new rating criteria are, for the most part, based on 
pulmonary function testing results.  The November 1999 VA 
pulmonary function testing showed the FEV-1 was recorded as 
83 percent, and the FEV-1/FVC as 100 percent.  Therefore, a 
30 percent disability evaluation is not warranted as there is 
no evidence that the veteran had an FEV-1 of 56 to 70 percent 
of the predicted value or FEV-1/FVC of the same.  In this 
case, the pulmonary function tests indicate that the veteran 
is properly rated at 10 percent disabling under the new 
rating criteria, and a preponderance of the evidence is 
against the assignment of a rating of 30 percent.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  In this regard, there has been no 
evidence submitted indicating that the veteran's sarcoidosis 
has markedly interfered with his earning capacity, employment 
status, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards"; the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for the veteran's sarcoidosis, 
currently evaluated as 10 percent disabling, is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


